     Case 3:19-cv-00207 Document 321 Filed on 12/03/19 in TXSD Page 1 of 23




                  IN TI{E UNITED STATES DISTRICT COURT
                  FOR TFIE SOUTHERN DISTRICT OF TEXAS
                           GALVESTON DIVISION

KIRBY INLAND MARINE, LP                     $
                                            $
      Plaintffi                             $
                                            $
V                                           $
                                            $       Civil Action No. 3:19-cv-00207
FPG SHIPHOLDING PANAMA                      $
47 S.4., K LINE ENERGY SHIP                 $
MANAGEMENT, and the VLGC                    $
GENESIS RIVER, in rem                       $


      Defendants

                            ** *{.*rl.,l. ****.* **rl. tl€*:l€ *

IN THE MATTER OF KIRBY                              Rule 9(h) Admiralty
INLAND MARINE, LP, in a cause
of exoneration from or limitation of                Non-Jury
liability

     PLAINTIFF'KIRBY INLAND MARINE" LP'S FIRST AMENDEI)
     COMPLAINT AND PETITION FOR EXONERATION FROM OR
                  LIMITATION OF' LIABILITY
      Plaintiff Kirby Inland Marine, LP ("Kirby") files this first              amended

complaint and verified petition for exoneration from and/or limitation of liability

against Defendants FPG Shipholding Panama 47 S.4.,                 "K" Line Energy Ship
Management Co., Ltd., the VLGC GENESIS RIVER, Kawasaki Kisen Kaisha,

Ltd., Ship No. 138 Co. Ltd., Ship No. 139 Co. Ltd., and Genesis River Shipping,

S.A. In support of its complaint, Kirby respectfully shows the Court as follows:
     Case 3:19-cv-00207 Document 321 Filed on 12/03/19 in TXSD Page 2 of 23




                                         I.
                                       Parties

      1.     Plaintiff Kirby Inland Marine, LP is a limited partnership organized

and existing under the laws of the State      of Delaware with its principal place of

business in Houston, Texas. Kirby is, and at all times mentioned in this complaint

was, the owner and operator of the     l\[lV VOYAGER       and its tank barges Kirby

30015T and   MMI 3041.

      2.     Defendant FPG Shipholding Panama 47 S.A. ("FPG Shipholding") is

a corporation ("sociedad anonima") incorporated in Panama. FPG Shipholding is,

and at all times mentioned in this complaint was, an owner of the VLGC GENESIS

RIVER. FPG Shipholding previously filed an appearance in this lawsuit.

      3.     Defendant   "K" Line Energy Ship Management       Co., Ltd.   ("K Line")   is


a foreign corporation   with its principal place of business in Toþo, Japan. K Line

is, and at alt times mentioned in this complaint was, a manager and/or operator         of

the VLGC GENESIS RIVER.            K Line previously     frled an appearance in this

lawsuit.

      4.     Defendant VLGC GENESIS RIVER is a Panamanian flagged LPG

tanker, bearing IMO no. 979t224 and call sign         H3UA. The VLGC         GENESIS

RIVER previously filed anappearance in this lawsuit.




                                          2
      Case 3:19-cv-00207 Document 321 Filed on 12/03/19 in TXSD Page 3 of 23




      5.     Defendant Kawasaki Kisen Kaisha, Ltd. ("Kawasaki") is a foreign

corporation with its principal place of business in    Toþo, Japan. Kawasaki is, and

at all times mentioned in this complaint was, a manager and/or operator of the

VLGC GENESIS RIVER. Kawasaki previously filed an                  appearance   in   this

lawsuit.

       6.    Defendant Ship No. 138 Co. Ltd. ("Ship 138") is a foreign corporation

with its principal place of business in Toþo, Japan. Ship 138 is, and at all times

mentioned in this complaint was, an owner of the VLGC GENESIS RIVER. Ship

138 previously   filed aîappearance in this lawsuit.

       7.    Defendant Ship No. 139 Co. Ltd. ("Ship 139") is a foreign corporation

with its principal place of business in Tokyo, Japan. Ship 139 is, and at all times

mentioned in this complaint was, an owner of the VLGC GENESIS RIVER. Ship

139 previously filed an appearance in this lawsuit.

       8.    Defendant Genesis River Shipping, S.A. ("GR Shipping")                 is   a


corporation ("sociedad anonima") incorporated in Panama. GR Shipping is, and at

all times mentioned in this complaint was, the bareboat charterer of the VLGC

GENESIS RIVER and/or considered an owner of the VLGC GENESIS RIVER.

GR Shipping previously filed an appearance in this lawsuit.




                                           3
      Case 3:19-cv-00207 Document 321 Filed on 12/03/19 in TXSD Page 4 of 23




                                              u.
                                    Jurisdiction and Venue

       9.         This is a cause of admiralty, maritime, and other federal jurisdiction,

brought under Rule 9(h) of the Federal Rules of Civil Procedure, Supplemental

Admiralty Rules C and F,28 U.S:C. $$ 1331, 1333, 1367, and 33 U.S.C.                    $


2717(b).

         10. Venue is proper in this district pursuant to Supplemental Admiralty
Rule F(9), and 33 U.S.C. ç 27I7(b) because the collision and ensuing spill at issue

occurred      in this district and personal jurisdiction     can be obtained over the

defendants named herein.

                                             III.
                                            Facts

         I   1.   Kirby is the owner and operator of the MA/ VOYAGER and the tank

barges   Kirby 30015T and MMI 3041. Kirby was responsible for the management,

manning, victualing, and operation          of   these vessels. The   Àl/V VOYAGER,

bearing Official Number 563475, is a towing vessel of the United States with a

gross tonnage        of   155   GRT. The tank barge Kirby 30015T, bearing Official
Number 1045801, was a tank barge without propulsive power with a gross tonnage

of   1619    GRT. The tank barge MMI 3041, bearing Official Number 1145645, was

a tank barge without propulsive power with a gross tonnage         of 1619 GFT. Kirby

exercised all required due diligence to make and maintain the I\4/V VOYAGER,

                                                 4
     Case 3:19-cv-00207 Document 321 Filed on 12/03/19 in TXSD Page 5 of 23




Kirby 30015T, and MMI 304I in a seaworthy condition and at all times hereinafter

described   until the time of the collision solely   caused by the   VLGC GENESIS

RIVER, these vessels were tight, staunch, strong, fully and properly equipped and

supplied, and in all respects seaworthy and    fit for the services for which they   were


engaged.

      12.     On May 10,2019, the I\{/V VOYAGER was pushing the two breasted

tank barges, the Kirby 30015T and the MMI 3041, proceeding inbound in the

barge lane of Houston Ship Channel. The l\zflV VOYAGER was transiting in the

barge lane on the "red" side of the channel, which is the customary and normal

route for an inbound tug with barges. The VLGC GENESIS RIVER, a755'foot

tanker, was outbound in the channel, on the "green" side.          At the time of the

incident, the M/V VOYAGER and her barges were clearly visible to outbound

traffic and within sight of the VLGC GENESIS RIVER. Nevertheless, the VLGC

GENBSIS RIVER suddenly and unexpectedly altered its course                to the     port,

crossing the channel and placing    it on a collision course with the I\4lV VOYAGER

and her tow. Unable to control the vessel, the   pilot of the VLGC GENESIS RIVER

requested that the captain of the   M/V VOYAGER cross towards the green side of

the channel in an effon to avoid the collision. The captain of the IWV VOYAGER

complied. After the M/V VOYAGER carried out the requested evasive maneuver

and was attempting to escape toward the green side of the channel, the VLGC

                                           5
      Case 3:19-cv-00207 Document 321 Filed on 12/03/19 in TXSD Page 6 of 23




GENESIS RIVER entered the barge lane where the M/V VOYAGER was located

and uncontrollably and unexpectedly altered course to the starboard, once again

placing it on a collision course with the M/V VOYAGER and her tow. Realizing

that a collision could not be avoided, the pilot of the VLGC GENESIS RIVER

altered course directly into the KIRBY 30015T        in an effort to avoid directly
impacting the manned I\4/V VOYAGER. The force of the collision caused the

bow of the VLGC GENESIS RIVER to penetrate beyond the double hull of the

KIRBY 30015T, resulting in a spill of reformate, and caused the MMI 3041 to

capsize.

       13. The collision between the VLGC GENESIS RIVER and the I\'flV
VOYAGER and her tow and the resulting reformate discharge were not

proximately caused by Kirby or the M/V VOYAGER or Kirby 30015T or MMI

304I, but instead were proximately caused by the sole fault, negligence, and/or

other acts of the VLGC GENESIS RIVER, FPG Shipholding,           K Line, Kawasaki,

Ship 138, Ship 139, GR Shipping, and/or their agents, servants, employees, andlor

other persons for whom they are responsible, including pilots.

       14.   The VLGC GENESIS RIVER, FPG Shipholding, K Line, Kawasaki,

Ship 138, Ship 139, GR Shipping and/or their agents, servants, employees, and/or

other persons for whom they are responsible, including pilots, were the sole or

contributing cause of the collision and resulting damages in the following respects:

                                          6
Case 3:19-cv-00207 Document 321 Filed on 12/03/19 in TXSD Page 7 of 23




         a. Incompetence      and inattention to their duties;

         b. Failing to make     use of all available means to determine that the

              risk of collision existed;

         c. Failing to follow its voyage plan;

         d. Turning andlor sheering to the port into the path of             the

              oncoming    MA/ VOYAGER and her tow when the VLGC

              GENESIS RIVER was required            to keep to the side of   the

              channel that was on her starboard side;

         e. The VLGC GENESIS RIVER failed to navigate properly in

              accordance    with the applicable rules of navigation       and/or

              passing agreements and customs of the Houston Ship Channel;

         f. The VLGC GENESIS RIVER failed to maintain a proper
              lookout and failed to maintain a proper listening watch;

         g. The VLGC GENESIS RIVER failed to take reasonable action

              to prevent the collision or minimize the effect thereof;

         h. The VLGC GENESIS RIVER failed to chart and maintain                a


              safe speed and course;

         i.   The VLGC GENESIS RIVER's crew was not properly trained

              or managed to safely navigate the vessel;

         j.   The VLGC GENESIS RIVER was unseaworthy;

                                       7
     Case 3:19-cv-00207 Document 321 Filed on 12/03/19 in TXSD Page 8 of 23




               k. Failing to provide     additional available revolutions upon request

                   from the pilots;

                1. Failing to exercise   reasonable care under the circumstances; and

               m. Other acts   of negligence and/or     unseaworthiness that may be

                   determined as discovery progresses.

      15. The VLGC GENESIS RIVER, FPG Shipholding, K Line, Kawasaki,
Ship 138, Ship 139, GR Shipping and/or their agents, servants, employees, and/or

other persons for whom they are responsible, including pilots, violated statutory

regulations, standards and laws designed and enacted to prevent incidents such      as


the one forming the basis of this            suit.   Pursuant   to the rule of     The


PENNSYLVANIA, 36 U.S. (19 Wall.) 125, 22             L. Ed. 148 (1874), the VLGC

GENESIS RIVER, FPG Shipholding, K Line, Kawasaki, Ship 138, Ship 139, and

GR Shipping have the burden of showing "not merely that [their] fault might not

have been one of the causes [of the loss], or that     it probably was not, but that it

could not have been." The VLGC GENESIS RIVER, FPG Shipholding, K Line,

Kawasaki, Ship 138, Ship I39, and GR Shipping are also liable under the doctrine

of negligence per se.

       16. The United States Coast Guard, the Texas Commission on
Environmental Quality, and other units of federal, state, and local governments

responded   to the spill. Since then, Kirby conducted cleanup operations and is
                                            8
       Case 3:19-cv-00207 Document 321 Filed on 12/03/19 in TXSD Page 9 of 23




participating in cooperative natural resource damage assessment (NRDA) under

the Oil Pollution Act of 1990 ("OPA") with local, state and federal agencies. OPA

establishes the framework      for addressing the liability of responsible parties in

connection with the discharge      of the product into the navigable waters of     the

United States, adjoining shorelines, or the exclusive economic zone

       17.    The purpose of OPA is to facilitate prompt cleanup of         oil spills.
Therefore, under OPA, Kirby-solely because        it is the owner of the vessel from

which reformate was discharged after the collision-is considered the initial

"responsible party" charged with removal costs and damages even though Kirby

was not at   fault. Pursuant to OPA, Kirby has participated in cleanup efforts and

entered into   a cooperative   agreement   to participate and fund ongoing natural

resource damage assessment studies with state and federal trustees. In addition,     as


the initial "responsible party," Kirby is potentially subject to claims by individuals

and businesses for monetary damages. In addition to the claims it faces pursuant to

OPA, some parties have brought other claims that they assert are not subject to

OPA.

       18.    As a result of the collision between the VLGC GENESIS RIVER and

the M/V VOYAGER and its tow, Kirby has incurred significant damages of its

own. The collision capsized andlor      damaged the   MMI 304t    and   Kirby 30015T,

requiring Kirby to incur significant towing, survey, superintendent, salvage, repair

                                           I
        Case 3:19-cv-00207 Document 321 Filed on 12/03/19 in TXSD Page 10 of 23




and other costs. In addition, the Kirby 30015T and       MMI     3041 are total losses.

These damages are in addition to the OPA removal costs and potential damages to

various claimants that Kirby has incurred and     will incur   during the pendency of

this case.

                                          IV.
                                    Causes of Action

Count
#
         I - Subrosation under the Oil Pollution Act
         19.    Kirby incorporates by reference each of the preceding paragraphs   as   if
fully   set forth herein.

         20. The VLGC GENESIS RIVER, FPG Shipholding, K Line, Kawasaki,
Ship 138, Ship 139, GR Shipping and/or their agents, servants, employees, and/or

other persons for whom they are responsible, including pilots, were the sole cause

of the May IO, 2019 collision with the M/V VOYAGER and its tow and the

resulting discharge of reformate.

         2I.    Because the   VLGC GENESIS RIVER, FPG ShipholdinS, K Line,

Kawasaki, Ship 138, Ship 139, GR Shipping andlor their agents, servants,

employees, and/or other persons for whom they are responsible, including pilots,

were the sole cause of the collision and resulting discharge and should be treated as

the responsible party, OPA entitles Kirby to be subrogated to "all rights of the

United States Government and the claimant[s] to recover removal costs of damages


                                           10
     Case 3:19-cv-00207 Document 321 Filed on 12/03/19 in TXSD Page 11 of 23




from" the VLGC GENESIS RIVER, FPG Shipholding, K Line, Kawasaki, Ship

138, Ship L3g,andlorGRShipping. 33 U.S.C. $ 2701(dxaxg).

       22.    Altematively, in the event that   it is ultimately determined   that the

VLGC GENESIS RIVER, FPG Shipholding, K Line, Kawasaki, Ship 138, Ship

139, GR Shipping andlor their agents, servants, employees, andlor other persons

for whom they are responsible, including pilots, were not the sole        cause of the

collision and resulting spill, the acts and/or omissions of VLGC GENESIS RIVER,

FPG Shipholding,     K Line, Kawasaki, Ship 138, Ship 139, GR Shipping          andlor

their agents, servants, employees, and/or other persons for whom they              are

responsible, including pilots, nevertheless were a contributing proximate cause.

Under OPA, Kirby is therefore "subrogated to all rights, claims, and causes of

action that the claimant has under any other   law."   33 U.S.C. ç 2715

       23.    Under these provisions, Kirby seeks payment through subrogation

against the VLGC GENESIS RIVER, FPG Shipholding,              K Line, Kawasaki,   Ship

138, Ship 139, and GR Shipping for their complete or, in the altemative, partial

fault in causing the oil spill.

       24.    Kirby is entitled to recover from the VLGC GENESIS RIVER, FPG

Shipholding, K Line, Kawasaki, Ship 138, Ship 139, andlor GR Shipping directly

by subrogation all costs that Kirby has incurred, and will incur, for the removal of

reformate due to the collision as well as all claims from damages against Kirby.

                                         11
     Case 3:19-cv-00207 Document 321 Filed on 12/03/19 in TXSD Page 12 of 23




Count   II - Contribution under the Oil Pollution Act
        25. Kirby incorporates   by reference each of the preceding paragraphs as if

fully set foffi herein.

        26. As set forth above, Kirby, as owner and operator of the lU/V
VOYAGER and its tow, has been deemed the 'oresponsible party" under OPA with

respect   to removal costs and claims associated with the discharge on May 10,

2019. As the responsible party, Kirby has incurred, and will continue to incur,

significant costs for spill removal and claims against Kirby pursuant to OPA       $


37A2þ) and other federal and state laws.

        27.   Because the   VLGC GENESIS RIVER, FPG Shipholding, K Line,

Kawasaki, Ship 138, Ship I39, GR Shipping and/or their agents, servants,

employees, andlor other persons for whom they are responsible, including pilots,

were the sole cause, or at least a contributing cause, of the collision and resulting

discharge, the VLGC GENESIS RIVER, FPG Shipholding,              K Line, Kawasaki,

Ship 138, Ship 139, and/or GR Shipping are liable or potentially liable under OPA

and other laws.

        28. OPA creates a right of contribution     against any other person who is

liable or potentially liable for a spill. 33 U.S.C. S 2709. Such a person may bring

a contribution action under OPA against any third party who may be liable for the




                                           L2
     Case 3:19-cv-00207 Document 321 Filed on 12/03/19 in TXSD Page 13 of 23




underlying incident under OPA or any other law, such as state law or general

maritime law. Id.

         29.    Kirby is therefore entitled to recover from the VLGC GENESIS

RIVER, FPG Shipholding,        K Line, Kawasaki, Ship     138, Ship 139, andlor GR

Shipping in contribution for costs that Kirby has incurred, and will incur, for the

removal of reformate due to the collision as well as all claims for damages against

Kirby.

Count      - Texas OJL Spill Prevention and ResØonse Act qf I99I
         III
         30. Kirby incorporates by reference each of the preceding paragraphs as if
fully set forth herein.

         31. In addition to OPA, Texas has enacted its own statutory scheme
governing      oil spills, the Texas Oil Spill Prevention and Response Act of   1991,

Texas Natural Resources Code Chapter          40.   Under the Texas Act, Kirby has

responsibilities similar to under OPA to respond to the spill in order to quickly

contain and remove product from the discharge. Kirby has fully cooperated with

state authorities to undertake these responsibilities.

         32. However, because the VLGC GENESIS RIVER, FPG Shipholding, K
Line, Kawasaki, Ship 138, Ship !39, and/or GR Shipping are responsible, solely or

in part, for the collision between the VLGC GENESIS RIVER and the MA/

VOYAGER and its tow, Kirby is subrogated to, and may therefore recover against,

                                           13
        Case 3:19-cv-00207 Document 321 Filed on 12/03/19 in TXSD Page 14 of 23




the VLGC GENESIS RIVER, FPG Shipholding,                  K Line, Kawasaki, Ship 138,

Ship 139, and/or GR Shipping under the Texas Act for any claims or damages that

it   has paid or may pay in the future.

Count IV    - Maritime      Claims

         33.    Kirby incorporates by reference     each of the preceding paragraphs as   if
fully   set forth herein.

         34. The acts anilor omissions of the VLGC GENESIS RIVER, FPG
Shipholding,     K Line,     Kawasaki, Ship 138, Ship 139, GR Shipping and/or their

agents, servants, employees, and/or other persons for whom they are responsible,

including pilots, as more fully set forth above, constitute unseaworthiness,

negligence, and/or negligence per se under general maritime law.

         35.    Kirby is therefore entitled, under general maritime law, whethet in

personam       or in rem, to         recover from the VLGC GENESIS RIVER, FPG

Shipholding,     K Line, Kawasaki, Ship 138, Ship 139, andlor GR Shipping for its

damages, including damages            to its vessels, loss in revenue, costs incurred for

cleanup and removal, current and future claims by other claimants, and any and all

other damages that Kirby has or may incur as a result of the May I0,20I9 collision

between the VLGC GENESIS RIVER and the I\{/V VOYAGER and its tow.




                                               t4
        Case 3:19-cv-00207 Document 321 Filed on 12/03/19 in TXSD Page 15 of 23




Count Y - State Common Law Claims

         36.    Kirby incorporates by reference each of the preceding paragraphs    as   if
fully   set forth herein.

         37. The acts or omissions of the VLGC GENESIS RIVER, FPG
Shipholding,     K Line, Kawasaki, Ship 138, Ship 139, GR Shipping          and/or their

agents, servants, employees, and/or other persons for whom they are responsible,

including pilots, proximately resulted in damages sustained by Kirby.

         38.    Those acts or omissions constituted negligence or negligence per         se


on the part of the VLGC GENESIS RIVER, FPG Shipholding, K Line, Kawasaki,

Ship 138, Ship 139, andlor GR Shipping. As such, Kirby is entitled to recover

from the VLGC GENESIS RIVER, FPG Shipholding, K Line, Kawasaki, Ship

138, Ship 139, andlor GR Shipping all of its damages resulting from the collision.

Count VI -Limttation of LiabilityUnder the Oil Pollution Act

         39.    Kirby incorporates by reference each of the precedingparugraphs     as   if
fully set forth herein.

         40.    In the alternative, in the event that Kirby should be held responsible in

any way, Kirby claims the benefits of the limitations of liabilify provisions of

oPA, 33 U.S.C. S 2704.

         41. OPA's limitation of liability is based on the gross registered tonnage
of vessel. The current limitations are found at 33 C.F.R. $ 138.230. The          vessel

                                             15
        Case 3:19-cv-00207 Document 321 Filed on 12/03/19 in TXSD Page 16 of 23




from which the discharge emanated was the Kirby 30015T. Pursuant to 33 C.F.R.

$ 138.230, the limitation of liability for the Kirby 30015T is $4,699,200.

Count YII *shipowner's Limitation qf Líabilit]'t Act

         42.    Kirby incorporates by reference each of the preceding paragraphs as if

fully   set forth herein.

         43.    To the extent that OPA is not applicable, Kirby is entitled to limit its

liability under the Shipowner's Limitation of Liability Act of 1851.

         44.    Kirby claims exoneration from all liability for all losses, damages,

injuries, and destruction incurred as a result of the May 10,20T9 collision between

the VLGC GENESIS RIVER and the MA/ VOYAGER                  ANd itS tOW.


         45.    \Mithout admitting, but affirmatively denying       all liability, Kirby
claims the benefirs of the Limitation of Liability Act, 46 U.S.C. $ 30501 et seq.

and all laws supplementary thereto and amendatory thereof, because all the losses,

damages, injuries, and/or destruction resulting from the       May 70, Z0l9 collision

occurred without the privity or knowledge of Kirby.

         46. At the termination of the voyage underway on May 10, 2AI9, the
value of Kirby's interest in the À/I/V VOYAGER is $1,000,000.00, the value of

Kirby's interest in tank barge Kirby 30015T is $70,000.00, and the value of

Kirby's interest in tank barge MMI 304I is $836,000.00. (See Ex. 1 to Plaintiff

Kirby Inland Marine, LP's Originat Complaint and Petition for Exoneration from
                                             16
     Case 3:19-cv-00207 Document 321 Filed on 12/03/19 in TXSD Page 17 of 23




or Limitation of Liability, Declaration of V/illiam J. Hatfield). On May 10,2019,

the amount of freight pending for the M/V VOYAGER was $110,000. (SeeEx.2

to Plaintiff Kirby Inland Marine, LP's Original Complaint and Petition                       for

Exoneration from     or Limitation of Liability,              Declaration   of Mel Jodeit).
Accordingly, the total amount            of the Limitation of Liability Act fund is
$2,016,000.00

      47.    Kirby filed contemporaneously therewith its Original Complaint                 and

Petition for Exoneration from or Limitation of Liability (Doc. No. 1) an Ad Interim

Stipulation of Value      of   Security (Doc. No. 2, Ex. B) for the deposit into this

Honorable Court    of the      aggregate amount        of   Petitioneros interest   in the I\{/V

VOYAGER, Kirby Barge 30015T, and MMI 3041 plus her freight pending at the

termination of the voyage, with interest at the rate of six percent (6%) per annum

from the date of the deposit of the security as may be ascertained and determined

to be necessary under any orders of this Court.

      48.    Pursuant to 46 U.S.C. $ 30501 et seq. and Rule F of the Supplemental

Admiralty Rules, Kirby is required to furnish security for costs. Accordingly,

Kirby filed a check in the amount of $500.00 pursuant to the Court's Initial Order

on Complaint for Limitation or Exoneration of Liability (Doc. No. 5) allowing a

cash deposit in lieu of   filing   a cost bond.




                                                  17
       Case 3:19-cv-00207 Document 321 Filed on 12/03/19 in TXSD Page 18 of 23




        49.   Kirby claims exoneration and exemption from liability for any and all

claims for damages or losses occasioned or incurred, or alleged to have been

occasioned    or incurred, by reason of the May 10, 2019 collision between           the

VLGC GENESIS RIVER and the M/V VOYAGER and her tow.

        50.   Kirby further avers that it   has   valid defenses to the merits of any and

all   such claims. Kirby specifically claims the benefits          of the Limitation of

Liability Act, as set forth in 46 U.S.C. $ 30501 et seq. and all statutes amendatory

thereof and supplementary thereto.

        51.   Pursuant to 46 U.S.C. $ 30501 et seq., Kirby is entitled to have all

claims and issues concerning the May 10, 2019 collision consolidated in a single

proceeding before the United States District Court for the Southem District of

Texas sitting in Admiralty.

                                            v.
                                        Praver

        WHEREFORE, Kirby Inland Marine, LP prays that, after trial or final

hearing hereof, it has judgment against Defendants for the following:

        a.    Allcosts incurred by Kirby under 33 U.S.C. 5 2702 for removal costs
              and damages associated with the May 10,2019 collision between the
              VLGC GENESIS RIVER ANd thE M/V VOYAGER ANd itS tOW;

        b.    Alternatively, contribution for, or subrogation to, a proportionate
              amount of all costs incurred by Kirby under 33 U.S.C. $ 2702 fot
              removal costs and damages associated with the May 10, 2019
              collision between the VLGC GENESIS RIVER and the MA/
              VOYAGER and its tow;
                                             L8
Case 3:19-cv-00207 Document 321 Filed on 12/03/19 in TXSD Page 19 of 23




 c.   All damages incurred by Kirby, including recovery of damages to the
      l\4/V VOYAGER, the Kirby 30015T, and the MMI 3041;

 d.   Atl loss of revenue to Kirby   of the May 10, 2019 collision
                                        as a result
      between the VLGC GENESIS RIVER and the IWV VOYAGER and
       its tow;

 e.   Limiting Kirby's OPA liability, if any, as aresult of the May 10, 2019
      collision between the VLGC GENESIS RIVER and the M/V
      VOYAGER and its tow to $4,699,200;

 f.    An order adjudging that Kirby is not liable to any extent for       any
       damages resulting from the     May 10,20L9 collision;

 g"    Altematively, with respect to non-OPA claims, if Kirþ is adjudged
       liable, Kirby prays that any liability be limited to the amount of value
       of Kirþ's interest in the M/V VOYAGER, Kirby 30015T, and MMI
       3041 at the end of the May l0,2Al9 voyage, plus pending freight, ffid
       that Kirby be discharged therefrom upon surrender of such interest
       and that the money surrendered, paid or secured to be paid, be divided
       pro rata according to the aforementioned st¿tutes and among the
       claimants as they duly prove their claims in accordance with the
       provisions of the Order for which Kirby has prayed, saving to all
       parties any priorities to which they may be legally entitled that that
       decree be entered discharging Kirby from all further liability;

 h.    Pre-judgment and post-judgment interest at the maximum rate allowed
       under law;

 i.    All   costs and expenses of litigation, as set forth herein;

 j.    Costs of court;

 k.    Atl further relief, at law or in equity, general or special, to which
       Kirby may be entitled.




                                      19
     Case 3:19-cv-00207 Document 321 Filed on 12/03/19 in TXSD Page 20 of 23




                                   Respectfully submiued,

                                   SHIPLEY SNELL MONTGOMERY LLP

                                   By      /s/ Georse T-     p_v

                                          George T. Shipley
                                          State Bar No. 18267100
                                          Federal ID No. 021 18
                                          Tl?Main Street, Suite 1400
                                          Houston, Texas 77402
                                          Telephone: (713) 652-5920
                                          Facsimile: (713) 652-3057
                                          gshipley@ shipleysnel   l.   com

                                   ATTORNEY.IN.CHARGE FOR
                                   KIRBY INLAND MARINE, LP

OF COT]NSEL:

Amy L. Snell
State Bar No. 24002968
Federal ID No. 23039
asnell @shipleysnell.com
Brooksie Bonvillain Boutet
Stæe Bar No. 24097404
Federal ID No. 2789069
bboutet@shipleysnell. com
SHrprpv SNSLL MoNTcoMERY LLP
71"2Main Street, Suite 1400
Houston, Texas 77002-324I
Telephone: (713) 652-592A
Facsimile: (713) 652-3057




                                     20
      Case 3:19-cv-00207 Document 321 Filed on 12/03/19 in TXSD Page 21 of 23




AND

Bijan R. Siahatgar
S.D.T.X. No. 13796
 bijan.siahatgar@clarLùtillstrasburger.com
 John K. Spiller
 S.D.T.X. 13993
j ohn. spiller@clarkhillstrasburger. com
 David James
 S.D.T.X. No. 588556
 david j ames@clarkhillstrasburger. com
 Misha Paltiyevich
 S.D.T.X. No. 3060542
 misha.palteyevich@clarkhillstrasburger. com
Cram FIrn SrnlssuRcnn
909 Fannin Street, Suite 230A
Houston, Texas 77010
T: 713.951-5600
F: 713.951-5660




                                        2t
    Case 3:19-cv-00207 Document 321 Filed on 12/03/19 in TXSD Page 22 of 23



                                     VERIFICATION
STATE OF TEXAS                 $
                               $     KNOW ALL MEN BY THESE PRESENTS
COUNTY OF HARRIS s

      BEFORE ME, the undersigned authority, on this day did personally
appear George Shipley, known to me to be the person executing this affidavit
and upon having been duly sworn upon his oath did depose and state as
follows:

   1. My nâme is George Shipley. I am over 18 years of age, of sound mind,
      and have never been convicted of a felony or crime involving moral
      turpitude. The facts stated in this affidavit are within my personal
      knowledge and are true and correct.

   2. I am the lead counsel for Kirby Inland Marine, LP in the action fiIed in
      the Southern District of Texas, Galveston Division, styled Kirby Inland
      Maríne, LP u. FPG SHIPHOLDIÌ{G PANAMA 47 S.4., K LINE
      EIIERGY SHIP MANAGEMENT, ønd the VLGC GENESIS RIVER
      and In the Matter of Kirby Inlønd Marine, LP, in a Cause of
      Exaneration From or Lintitation of Liability.

   3. I have read the Amended Complaint for Exoneration from or Limitation
      of Liability with which this Verification is filed, and certifu that the
      facts contained in Count VII therein are true and correct based upon
      my personal knowledge and/or best information and belief. The sources
      of my information and the grounds for my belief as to all matters stated
      herein are documents of and communications with said corporations
      and/or their employees.

      Further Affïant sayeth not
                                         By:
                                                George Shipley
                                                                    ¡t¿a(
GIVEN UI{DER my hand and official seal of office this               &               day of
Decembe+ 2019.


             KAREN L, ARINDER
                                       4*uH
                                     N"dtfÞubüãin
                                                     Øt'n¿ou)
                                                    and for the Sü,ate.of Texas
         Notary Publ¡c, Strtc of
         Comm. Expircs 03-l 1-2022   My Cõmmission Expires:                 ^   ^
                    tD 3608029
                                           22                    "/ru,
  Case 3:19-cv-00207 Document 321 Filed on 12/03/19 in TXSD Page 23 of 23




                         CERTIFICATE OF SERVICE
       I hereby certiff that counsel of record, who are deemed to have consented to
electronic service in the above-referenced case, are being served this third day of
Decembeg 2019 with a copy of the above document via the court's CI\[/ECF
System per Local Rule 5.1.

                                      /s/ Georse T.
                                      George T. Shipley




                                        23
